ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan R. Miller on Feb. 11, 2022.
The application has been amended as follows: 
Claim 8 is amended to read:
“8. The working vehicle according to claim 1, wherein the movable member includes a slide plate configured to be slid to move the blocking portion between the first position and the second position.”

Claim 9 is canceled. 
Allowable Subject Matter
Claims 1–2, 4, 6–8 and 11–13 are allowed in view of Vaccari et al., WO 2016/005406 (“Vaccari”)1.
The following is the examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art. 
Claim 1 describes a working vehicle comprising: a cabin which has a roof. The working vehicle comprises an outside air inlet portion configured to take outside air that is to be introduced to the cabin. The working vehicle further a filter device through which the outside air taken from the outside air inlet portion passes. 
The filter device has a first filter providing a first filtering level. The filter device has a second filter providing a second filtering level that is a filtering level higher than the first filtering level. The working vehicle comprises an air conditioning unit to which the outside air having passed through the filter device is supplied. The working vehicle comprises a filter changing mechanism. The filter changing mechanism has a first state to allow the outside air to pass through only the first filter. The filter changing mechanism has a second state to allow the outside air to pass through at least the second filter among the first filter and the second filter. The filter changing mechanism is configured to be selectively switched to the first state or the second state. The filter changing mechanism includes: a blocking portion configured to block stream of the outside air flowing toward the filter device. The filter changing mechanism also includes a movable member configured to move the blocking portion between a first position and a second position. The first state is established when the blocking portion is moved to the first position. The second state is established when the blocking portion is moved to the second position. 
The roof has an outer roof which constitutes an outer surface of the roof and an inner roof provided inside the outer roof. The outside air inlet portion is formed in the outer roof. A first 
The first filter includes a one-side filter through which the outside air taken from the first outside air inlet portion passes. The first filter also includes an other-side filter through which the outside air taken from the second outside air inlet portion passes. The one-side filter is arranged in a first passage through which the outside air taken from the first outside air inlet portion and flowing toward the air conditioning unit passes. The other-side filter is arranged in a second passage through which the outside air taken from the second outside air inlet portion and flowing toward the air conditioning unit passes. The second filter is arranged in an intermediate passage through which the outside air having passed through the first filter toward the air conditioning unit passes. The intermediate passage is located on a downstream side in a flow direction of the outside air than the first passage. The second passage, under the second state, the outside air having passed through the one-side filter and the other-side filter passes through the second filter.
Vaccari discloses an agricultural vehicle (i.e., working vehicle). The agricultural vehicle comprises a cabin (i.e., cab 10) which has a roof (i.e., roof 14). The working vehicle 10 has an outside air inlet portion (i.e., outer inlet panels 58 and 66). Vaccari Fig. 2, [0019] and [0024]. The outer inlet panels 58 and 66 are configured to take outside air (i.e., ambient air) that is to be Id. at Fig. 3, [0024]. The working vehicle further comprises a filter device (i.e., CAT 4 filter 30 and CAT2 filter 32) through which the outside air taken from the outer inlet panel 58 and 66 passes. Id. at Fig. 3, [0024]. The filter device has a first filter (i.e., CAT2 filter 32) providing a first filtering level (filters larger particles as fine as dust). Id. at Fig. 3, [0022]. The filter device also has a second filter (i.e., CAT4 filter 30) providing a second filter level that is a filtering level higher than the first filtering level (filters both dust, aerosols and vapors). Id. at Fig. 3, [0022]. It is noted that the CAT4 filter is a higher filtering level than a CAT2 filter. The working vehicle further comprises an air condition unit (HVAC 20) to which the outside air having passed through the filter device (filters 30 and 32) is supplied. Id. at Fig. 3, [0021]–[0022]. The working vehicle further comprises a filter changing mechanism (i.e., the structures in Figs. 3A and 4A), which provides selective filtration through either the CAT4 filter 30 (i.e., a “first state”) or the CAT 2 filter 32 (i.e., a “second state”). Id. at Figs. 3A and 4A, [0024] and [0028]. The filter changing mechanism is configured to be selectively switched to the first and second state to provide different filtration levels. Id. at [0004]. 


    PNG
    media_image1.png
    828
    1110
    media_image1.png
    Greyscale

Vaccari does not disclose the specific features of A to C as reflected in amended claim 1. The specific features are: 
Feature A: 
“the roof has an outer roof which constitutes an outer surface of the roof and an inner roof provided inside the outer roof, wherein the outside air inlet portion is formed in the outer roof, wherein a first space is formed between the inner roof and a ceiling plate constituting a ceiling of the cabin, and a second space is formed between the inner roof and the outer roof, wherein the air conditioning unit is arranged in the first space, the 
Feature B: 
“the first filter (51) includes: a one-side filter (51A) through which the outside air taken from the first outside air inlet portion (31) passes; and an other-side filter (51B) through which the outside air taken from the second outside air inlet portion (32) passes"
Feature C: 
“the one-side filter is arranged in a first passage through which the outside air taken from the first outside air inlet portion and flowing toward the air conditioning unit passes, wherein the other-side filter is arranged in a second passage through which the outside air taken from the second outside air inlet portion and flowing toward the air conditioning unit passes, wherein the second filter is arranged in an intermediate passage through which the outside air having passed through the first filter toward the air conditioning unit passes, wherein the intermediate passage is located on a downstream side in a flow direction of the outside air than the first passage and the second passage, and wherein, under the second state, the outside air having passed through the one-side filter and the other-side filter passes through the second filter."
It is noted here that Vaccari does not disclose that the roof 14 has an outer roof which constitutes an outer surface of the roof and an inner roof provided inside the outer roof. Vaccari does not disclose that a first space is formed between the inner roof and a ceiling plate constituting a ceiling of the cabin and a second space is formed between the inner roof and the outer roof. Vaccari further does not disclose that the filter device is arranged in the second space 
Additionally, Vaccari does not disclose a pair of first filters located upstream of the second filter and on the side of the working vehicle.
Furthermore, Vaccari does not disclose that under the second state, the outside air passes through both the first filters and then through the second filter. 
Claims 2, 4, 6–8 and 11–13 are allowed as they depend from claim 1. 
Rejoinder of Withdrawn Claims
The applicant requests rejoinder of withdrawn claims 6 and 8. Applicant Rem. dated Dec. 10, 2021 (“Applicant Rem.”) p. 20. 
Claims 6 and 8 are rejoined. 
Means-Plus-Function Interpretation 
The applicant requests withdrawn the invocation means-plus-function interpretation of claims 1, 9 and 13 as the applicant amended the claims to include the structure for the corresponding means-plus-function language. Applicant Rem. p. 12. 
The examiner confirms that the amended claims 1, 9 and 13 does not invokes means-plus-function interpretation as sufficient structure is recited in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Vaccari is the 17-page Foreign Reference dated Sep. 16, 2019.